DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 11/16/2022 with respect to claims 1 and 3 - 18 and have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US PgPub No. 2017/0351900) in view of Ikeda (US PgPub No. 2017/0251146) in view of Lonn (US PgPub No. 2007/0296820).
Regarding claim 1, LEE teaches an image processing apparatus (figures 4 – 6; electronic device) comprising: at least one processor or circuit configured to execute a plurality of tasks (figure 4 item 400 or figure 5 item 500 or figure 7 item 700; processor) including: a correction task configured to perform, using information on a tilt of an image capturing apparatus around an optical axis, tilt correction on image data generated by the image capturing apparatus (figure 21 also paragraphs 0324 – 0329, angle correction for an object wherein a correction task configured to perform, using information on a tilt of an image capturing apparatus around an optical axis, tilt correction on image data generated by the image capturing apparatus); and an acquiring task configured to acquire information on an object included in the image data, wherein the correction task is configured to set a tilt correction amount in the tilt correction depending on the information on the object (figure 21 also paragraphs 0324 - 0329, angle correction for an object wherein an acquiring task configured to acquire information on an object included in the image data, wherein the correction task is configured to set a tilt correction amount in the tilt correction depending on the information on the object).
However, LEE fails to teach the apparatus having an optical blur correction function having a permissible value of a tilt correction, and information on a shake of the image capturing apparatus, and perform the tilt correction using the tilt correction amount equal to or smaller than the permissible value. Ikeda, on the other hand teaches the apparatus having an optical blur correction function having a permissible value of a tilt correction, and information on a shake of the image capturing apparatus, and perform the tilt correction using the tilt correction amount equal to or smaller than the permissible value.
More specifically, Ikeda teaches the apparatus having an optical blur correction function (abstract and paragraphs 0029, 0035, and 0040 - 0041; optical image blur correction) having a permissible value of a tilt correction, and information on a shake of the image capturing apparatus, and perform the tilt correction using the tilt correction amount equal to or smaller than the permissible value (paragraphs 0043 and 0048; range limit to optical blur correction and correcting for the blur).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ikeda with the teachings of LEE because at least paragraph 0048 of Ikeda teaches that using the system image artifact due to overshooting of the optical image blurring correction is suppressed thereby improving the imaging of LEE.
However, LEE in view of Ikeda fail to teach wherein the correction task is configured to set the permissible value depending on a degree of necessity of the tilt correction based on the information on the object. Lonn, on the other hand teaches wherein the correction task is configured to set the permissible value depending on a degree of necessity of the tilt correction based on the information on the object.
More specifically, Lonn teaches wherein the correction task is configured to set the permissible value depending on a degree of necessity of the tilt correction based on the information on the object (abstract and paragraphs 0082 and 0086 – 0087; correcting task depending on if eyes/mouth present (degree of necessity) in image i.e. permissible value depending on a degree of necessity of the tilt correction based on the information on the object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Lonn with the teachings of LEE in view of Ikeda to have a system that can improve processing of LEE in view of Ikeda.

Regarding claim 3, as mentioned above in the discussion of claim 1, LEE in view of Ikeda in view of Lonn teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the information on the object includes type of the object (figure 21 also paragraphs 0324 – 0329; face wherein the information on the object includes type of the object).

Regarding claim 4, as mentioned above in the discussion of claim 1, LEE in view of Ikeda in view of Lonn teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the information on the object includes at least one of a person, a close-up face, an architectural structure, a vertically extending object, a horizontally extending object, and an aerial photograph (figure 21 also paragraphs 0120 – 0125 and 0324 – 0329; face wherein the information on the object includes at least one of a person, a close-up face, an architectural structure, a vertically extending object, a horizontally extending object, and an aerial photograph).

Regarding claim 5, as mentioned above in the discussion of claim 1, LEE in view of Ikeda in view of Lonn teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the information on the object is a size of the object in an image capturing area, and wherein the correction task is configured to set, as the permissible value, a first permissible value when the size of the object is smaller than a predetermined value, and a second permissible value smaller than the first permissible value when the size of the object is larger than the predetermined value (figure 21 also paragraphs 0120 – 0125 and 0324 – 0329; face size with coordinates of the subject within a range wherein the information on the object is a size of the object in an image capturing area, and wherein the correction task is configured to set, as the permissible value, a first permissible value when the size of the object is smaller than a predetermined value, and a second permissible value smaller than the first permissible value when the size of the object is larger than the predetermined value).

Regarding claim 6, as mentioned above in the discussion of claim 5, LEE in view of Ikeda in view of Lonn teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the correction task is configured to set, when the information on the object includes multiple objects, the first or second permissible value depending on an average or sum of the sizes of the multiple objects (paragraphs 0120 – 0125 multiple objects e.g. faces additionally paragraphs 0324 – 0329 wherein the correction is dependent on the objects wherein the correction task is configured to set, when the information on the object includes multiple objects, the first or second permissible value depending on an average or sum of the sizes of the multiple objects).

Regarding claim 7, as mentioned above in the discussion of claim 1, LEE in view of Ikeda in view of Lonn teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the information on the object is a position of the object in an image capturing area, and wherein the correction task is configured to set the permissible value such that the object is not out of a tilt-corrected image (figure 21 also paragraphs 0120 – 0125 and 0324 – 0329, object coordinates with correction range wherein the information on the object is a position of the object in an image capturing area, and wherein the correction task is configured to set the permissible value such that the object is not out of a tilt-corrected image).

Regarding claim 8, as mentioned above in the discussion of claim 1, LEE in view of Ikeda in view of Lonn teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the correction task is configured to correct a tilt with respect to a reference value, and to change the reference value depending on a posture of the image capturing apparatus (paragraphs 0143, 0226, and 0423 orientation of the camera module additionally, figure 21 also paragraphs 0120 – 0125 and 0324 – 0329 angle correction for an object; wherein the correction task is configured to correct a tilt with respect to a reference value, and to change the reference value depending on a posture of the image capturing apparatus).

Regarding claim 9, as mentioned above in the discussion of claim 1, LEE in view of Ikeda in view of Lonn teach all of the limitations of the parent claim.  Additionally, Ikeda teaches wherein the correction task is configured to set the permissible value of the tilt correction amount depending on the information on the shake of the image capturing apparatus, and to perform the tilt correction using the tilt correction amount equal to or smaller than the permissible value set depending on the information on the shake (paragraphs 0043 and 0048; range limit to optical blur correction and correcting for the blur).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ikeda with the teachings of LEE because at least paragraph 0048 of Ikeda teaches that using the system image artifact due to overshooting of the optical image blurring correction is suppressed thereby improving the imaging of LEE.

Regarding claim 10, as mentioned above in the discussion of claim 9, LEE in view of in view of Lonn Ikeda teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the correction task is configured to set the tilt correction amount depending on a result of comparison between an enlargement amount of a clipping area of the image data in the tilt correction and a permissible value of the enlargement amount, the permissible value being set depending on the information on the shake of the image capturing apparatus (figure 21 also paragraphs 0120 – 0125 and 0324 – 0329, comparison of a face area and the shake amount wherein the correction task is configured to set the tilt correction amount depending on a result of comparison between an enlargement amount of a clipping area of the image data in the tilt correction and a permissible value of the enlargement amount, the permissible value being set depending on the information on the shake of the image capturing apparatus).

Regarding claim 11, as mentioned above in the discussion of claim 1, LEE in view of Ikeda in view of Lonn teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the correction task is configured to perform learning of the tilt correction amount and the information on the object, and to set, using information acquired by the learning, the tilt correction amount to be used in next or subsequent image capturing (figure 21 also paragraphs 0120 – 0125, 0300, 0324 – 0329, 0369, and 0417 – 0418, optical image blur correction depending on the shake amount and the object; wherein the correction task is configured to perform learning of the tilt correction amount and the information on the object, and to set, using information acquired by the learning, the tilt correction amount to be used in next or subsequent image capturing).

Regarding claim 12, LEE teaches an image capturing apparatus (figures 4 - 6) comprising: an image processing apparatus (figures 4 – 5; electronic device); and an image sensor configured to capture an object image (paragraph 0152; image sensor for capturing images), wherein the image processing apparatus comprises at least one processor or circuit configured to execute a plurality of tasks (figure 4 item 400 or figure 5 item 500 or figure 7 item 700 ; processor) including: a correction task configured to perform, using information on a tilt of an image capturing apparatus around an optical axis, tilt correction on image data generated by the image capturing apparatus (figure 21 also paragraphs 0324 - 0329; , angle correction for an object wherein a correction task configured to perform, using information on a tilt of an image capturing apparatus around an optical axis, tilt correction on image data generated by the image capturing apparatus); and an acquiring task configured to acquire information on an object included in the image data, wherein the correction task is configured to set a tilt correction amount in the tilt correction depending on the information on the object (figure 21 also paragraphs 0324 - 0329; 0329, angle correction for an object wherein an acquiring task configured to acquire information on an object included in the image data, wherein the correction task is configured to set a tilt correction amount in the tilt correction depending on the information on the object).
However, LEE fails to teach the apparatus having an optical blur connector having a permissible value of a tilt correction, and information on a shake of the image capturing apparatus, and perform the tilt correction using the tilt correction amount equal to or smaller than the permissible value. Ikeda, on the other hand the apparatus having an optical blur connector having a permissible value of a tilt correction, and information on a shake of the image capturing apparatus, and perform the tilt correction using the tilt correction amount equal to or smaller than the permissible value.
More specifically, Ikeda teaches the apparatus having an optical blur connector (abstract and paragraphs 0029, 0035, and 0040 - 0041; optical image blur correction) having a permissible value of a tilt correction, and information on a shake of the image capturing apparatus, and perform the tilt correction using the tilt correction amount equal to or smaller than the permissible value (paragraphs 0043 and 0048; range limit to optical blur correction and correcting for the blur).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ikeda with the teachings of LEE because at least paragraph 0048 of Ikeda teaches that using the system image artifact due to overshooting of the optical image blurring correction is suppressed thereby improving the imaging of LEE.
However, LEE in view of Ikeda fail to teach wherein the correction task is configured to set the permissible value depending on a degree of necessity of the tilt correction based on the information on the object. Lonn, on the other hand teaches wherein the correction task is configured to set the permissible value depending on a degree of necessity of the tilt correction based on the information on the object.
More specifically, Lonn teaches wherein the correction task is configured to set the permissible value depending on a degree of necessity of the tilt correction based on the information on the object (abstract and paragraphs 0082 and 0086 – 0087; correcting task depending on if eyes/mouth present (degree of necessity) in image i.e. permissible value depending on a degree of necessity of the tilt correction based on the information on the object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Lonn with the teachings of LEE in view of Ikeda to have a system that can improve processing of LEE in view of Ikeda.

Regarding claim 13, as mentioned above in the discussion of claim 12, LEE in view of in view of Lonn Ikeda teach all of the limitations of the parent claim.  Additionally, LEE teaches wherein the plurality of tasks further includes a controlling task configured to automatically perform an image capturing process without a user's instruction (paragraphs 0.006 – 0007, 0116, 0123, 0134, 0165, and 0170; automatically perform an image capturing process without a user's instruction).

Regarding claim 14, as mentioned above in the discussion of claim 12, LEE in view of Ikeda in view of Lonn teach all of the limitations of the parent claim.  Additionally, LEE teaches a communication unit configured to communicate with an external apparatus, wherein the control task is configured to perform the image capturing process in response to an image capturing instruction transmitted from the external apparatus receiving a user's operation (abstract, and paragraphs 0058, 0066, and 0084 - 0085 also figures 1 and 4 - 5; communication device wherein the control task is configured to perform the image capturing process in response to an image capturing instruction transmitted from the external apparatus receiving a user's operation).

Regarding claim 15, LEE teaches an image processing method (figures 12, 14, and 26 – 27; processing method) comprising the steps of performing, using information on a tilt of an image capturing apparatus around an optical axis, tilt correction on image data generated by the image capturing apparatus (figure 21 also paragraphs 0324 - 0329; angle correction for an object wherein using information on a tilt of an image capturing apparatus around an optical axis, tilt correction on image data generated by the image capturing apparatus); and acquiring information on an object included in the image data, wherein the method sets a tilt correction amount in the tilt correction depending on the information on the object (figure 21 also paragraphs 0324 - 0329; angle correction for an object wherein acquiring information on an object included in the image data, wherein the method sets a tilt correction amount in the tilt correction depending on the information on the object).
However, LEE fails to teach the image capturing apparatus having an optical blur correction function; wherein the method sets a permissible value of a tilt correction amount in the tilt correction depending on the information on the object and information on a shake of the image capturing apparatus, and performs the tilt correction using the tilt correction amount equal to or smaller than the permissible value. Ikeda, on the other hand teaches the image capturing apparatus having an optical blur correction function; wherein the method sets a permissible value of a tilt correction amount in the tilt correction depending on the information on the object and information on a shake of the image capturing apparatus, and performs the tilt correction using the tilt correction amount equal to or smaller than the permissible value.
More specifically, Ikeda teaches the image capturing apparatus having an optical blur correction function (abstract and paragraphs 0029, 0035, and 0040 - 0041; optical image blur correction); wherein the method sets a permissible value of a tilt correction amount in the tilt correction depending on the information on the object and information on a shake of the image capturing apparatus, and performs the tilt correction using the tilt correction amount equal to or smaller than the permissible value (paragraphs 0043 and 0048; range limit to optical blur correction and correcting for the blur).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ikeda with the teachings of LEE because at least paragraph 0048 of Ikeda teaches that using the system image artifact due to overshooting of the optical image blurring correction is suppressed thereby improving the imaging of LEE.
However, LEE in view of Ikeda fail to teach wherein the method sets the permissible value depending on a degree of necessity of the tilt correction based on the information on the object. Lonn, on the other hand teaches wherein the method sets the permissible value depending on a degree of necessity of the tilt correction based on the information on the object.
More specifically, Lonn teaches wherein the method sets the permissible value depending on a degree of necessity of the tilt correction based on the information on the object (abstract and paragraphs 0082 and 0086 – 0087; method sets depending on if eyes/mouth present (degree of necessity) in image i.e. permissible value depending on a degree of necessity of the tilt correction based on the information on the object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Lonn with the teachings of LEE in view of Ikeda to have a system that can improve processing of LEE in view of Ikeda.

Regarding claim 16, LEE teaches a non-transitory computer-readable storage medium for storing a computer program to cause a computer to execute a process (paragraphs 0050, 0061, 0081, 0111, 0141, 0182; program run by a computer) comprising the steps of performing, using information on a tilt of an image capturing apparatus around an optical axis, tilt correction on image data generated by the image capturing apparatus (figure 21 also paragraphs 0324 - 0329; angle correction for an object wherein using information on a tilt of an image capturing apparatus around an optical axis, tilt correction on image data generated by the image capturing apparatus); and acquiring information on an object included in the image data, wherein the process sets a tilt correction amount in the tilt correction depending on the information on the object (figure 21 also paragraphs 0324 - 0329; angle correction for an object wherein acquiring information on an object included in the image data, wherein the process sets a tilt correction amount in the tilt correction depending on the information on the object).
However, LEE fails to teach the image capturing apparatus having an optical blur correction function; wherein the process sets a permissible value of a tilt correction amount in the tilt correction depending on the information on the object and information on a shake of the image capturing apparatus, and performs the tilt correction using the tilt correction amount equal to or smaller than the permissible value. Ikeda, on the other hand teaches the image capturing apparatus having an optical blur correction function; wherein the process sets a permissible value of a tilt correction amount in the tilt correction depending on the information on the object and information on a shake of the image capturing apparatus, and performs the tilt correction using the tilt correction amount equal to or smaller than the permissible value.
More specifically, Ikeda teaches the image capturing apparatus having an optical blur correction function (abstract and paragraphs 0029, 0035, and 0040 - 0041; optical image blur correction); wherein the process sets a permissible value of a tilt correction amount in the tilt correction depending on the information on the object and information on a shake of the image capturing apparatus, and performs the tilt correction using the tilt correction amount equal to or smaller than the permissible value (paragraphs 0043 and 0048; range limit to optical blur correction and correcting for the blur).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ikeda with the teachings of LEE because at least paragraph 0048 of Ikeda teaches that using the system image artifact due to overshooting of the optical image blurring correction is suppressed thereby improving the imaging of LEE.
However, LEE in view of Ikeda fail to teach wherein the process sets the permissible value depending on a degree of necessity of the tilt correction based on the information on the object. Lonn, on the other hand teaches wherein the process sets the permissible value depending on a degree of necessity of the tilt correction based on the information on the object.
More specifically, Lonn teaches wherein the correction task is configured to set the permissible value depending on a degree of necessity of the tilt correction based on the information on the object (abstract and paragraphs 0082 and 0086 – 0087; process sets the permissible value depending on if eyes/mouth present (degree of necessity) in image i.e. permissible value depending on a degree of necessity of the tilt correction based on the information on the object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Lonn with the teachings of LEE in view of Ikeda to have a system that can improve processing of LEE in view of Ikeda.

Regarding claim 17, as mentioned above in the discussion of claim 1, LEE in view of Ikeda in view of Lonn teach all of the limitations of the parent claim.  Additionally, Ikeda teaches wherein the optical blur correction function of the image capturing apparatus is configured to correct image blur based on the information on the shake of the image capture apparatus (paragraphs 0043 and 0048; range limit to optical blur correction and correcting for the blur).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ikeda with the teachings of LEE because at least paragraph 0048 of Ikeda teaches that using the system image artifact due to overshooting of the optical image blurring correction is suppressed thereby improving the imaging of LEE.

Regarding claim 18, as mentioned above in the discussion of claim 1, LEE in view of Ikeda in view of Lonn teach all of the limitations of the parent claim.  Additionally, Ikeda teaches wherein when the shake of the image capture apparatus is smaller, the correction task sets a larger permissible value of the tilt correction amount than when the shake of the image capture apparatus is larger (paragraphs 0043 and 0048; range limit to optical blur correction and correcting for the blur depending on shake amount).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Ikeda with the teachings of LEE because at least paragraph 0048 of Ikeda teaches that using the system image artifact due to overshooting of the optical image blurring correction is suppressed thereby improving the imaging of LEE.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
11/28/2022